Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Madeline Leigh Moses appeals the district court’s order dismissing her civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Moses v. Am. Red Cross Carolinas Region Blood Servs., No. 7:12-cv-306-BO, 2013 WL 2948155 (E.D.N.C. June 14, 2013). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.